Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a CON of Patent No. 10822384B2 (14/389016).
Status of Claims
	Claims 1-20 are pending and under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (“Denatured and Reversibly Cationized p53 Readily Enters Cells and Simultaneously Folds to the Functional Protein in the Cells,” Biochemistry, vol. 45, pgs. 6124-6132, published 2006).
Murata teaches that cationization is a powerful strategy for internalizing a protein into living cells and a reversibly cationized denatured protein through disulfide bonds is not only soluble in water but also able to fold to the native conformation in vitro (see abstract). Murata further teaches that the proteins in inclusion bodies are solubilized by reversible cationization through cysteine residues by disulfide bonds with aminopropyl methanethiosulfonate or pyridyldithiopropionylpolyethylenimine (see abstract). Figure 1 shows the preparation and characterization of denatured (SH groups) and reversibly cationized p53 proteins and the reduced and denatured p53 obtained from inclusion bodies was reversibly cationized in mixed disulfide bonds with APS-sulfonate to give AP-SS-p53 (see pg. 6126, Figure 1, caption), which would read on a reagent for detection comprising a cationized, denatured antigenic protein. Murata further teaches the gel was blotted onto a nitrocellulose membrane for Western blot analysis (see pg. 6126, left col., para. 1). 
Figure 1 caption teaches that Western blot analysis using mouse anti-p53 antibody Bp53-12 as a primary antibody and horseradish peroxidase-conjugated goat anti-mouse IgG antibody as a secondary, which would read on detecting an antigen-specific antibody contained in a sample comprising contacting the same with a reagent for detection of antibody binding to an epitope of an antigenic protein to bind the antigen-specific antibody with the reagent for detection adding thereto a labeled secondary antibody to allow the labeled secondary antibody to bind to the antigen-specific antibody, and detecting the reagent for detection bound with the antigen-specific antibody. 
Regarding claim 2, Figure 1 A-B teaches the cationized, denatured antigenic protein is a cationized denatured full-length protein.
Regarding 5, Murata further teaches the gel was blotted onto a nitrocellulose membrane for Western blot analysis (see pg. 6126, left col., para. 1). 
Regarding claim 7, Figure 5 teaches nylon membranes (see middle of Figure 5, caption).
Regarding claims 14 and 15, Murata teaches 3-(trimethylammonio) propyl methanethiosulfonate bromide [CH3SO2-SCH2CH2CH2N+(CH3)3Br-] (TAPS-sulfonate) (see 6125, left col., para. 3 of Materials and Methods).
Regarding claim 16, Murata teaches that the proteins in inclusion bodies are solubilized by reversible cationization through cysteine residues by disulfide bonds with aminopropyl methanethiosulfonate or pyridyldithiopropionylpolyethylenimine (see abstract). Figure 1 shows the preparation and characterization of denatured (SH groups) and reversibly cationized p53 proteins and the reduced and denatured p53 obtained from inclusion bodies was reversibly cationized in mixed disulfide bonds with APS-sulfonate to give AP-SS-p53 (see pg. 6126, Figure 1, caption). Murata further teaches the gel was blotted onto a nitrocellulose membrane for Western blot analysis (see pg. 6126, left col., para. 1), which would read on a reagent comprising a carrier material and a cationized, denatured antigenic protein immobilized on a solid-phase surface of the carrier material (i.e., nitrocellulose membrane).
Regarding claim 17, Murata further teaches the gel was blotted onto a nitrocellulose membrane for Western blot analysis (see pg. 6126, left col., para. 1).
Regarding claim 18, Murata teaches 3-(trimethylammonio) propyl methanethiosulfonate bromide [CH3SO2-SCH2CH2CH2N+(CH3)3Br-] (TAPS-sulfonate) (see 6125, left col., para. 3 of Materials and Methods).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (“Denatured and Reversibly Cationized p53 Readily Enters Cells and Simultaneously Folds to the Functional Protein in the Cells,” Biochemistry, vol. 45, pgs. 6124-6132, published 2006) as applied to claim 1 or 16 above, and further in view of Popot et al. (US2009/0275066A1, 11/05/2009, IDS submitted 09/23/2020, cite no. A8). 
Murata has been discussed in the above rejection. However the reference does not teach the cationized, denatured antigenic protein is a cationized, denatured membrane protein (claim 3), the cationized, denatured antigenic protein is a cationized, denatured cancer antigenic protein (claim 4), the carrier material is a magnetic microbead (claim 6), the cationized, denatured antigenic protein is immobilized indirectly on the solid-phase surface via a biotin-avidin bond (claims 10-11 and 19).
Popot teaches the field of membrane protein immobilization onto supports and the product comprising a support and at least one membrane protein attached to the surface thereof, characterized in that said membrane protein is attached to said support using amphiphilic molecule with which said membrane protein is complexed (see abstract). Popot teaches they can also be involved in membrane/DNA or membrane/cytoskeleton association, in regulation or deregulation of cell division (cancers) and they are recognized by macromolecular effectors such as G proteins or kinesins (see para. [0002]). Popot teaches the process of solubilizing membrane proteins in a detergent and immobilizing the membrane proteins on a support (see paras. [0193]-[0196]). Popot teaches the support can be particularly consist of magnetic beads (see para. [0200]). Popot teaches magnetic so it can be readily separated (see para. [0104]). Popot teaches biotinylated and the support coated with avidin for binding (see para. [0202]). Popot further teaches antibody binding to membrane proteins immobilized at the surface of an avidin-carrying (see para. [0209]). Popot teaches antibody significantly binds and therefore only recognizes the protein deposited on SA support (see para. [0248]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used cationization in denatured proteins as taught by Murata with membrane and cancer proteins as taught by Popot because Murata teaches that cationization is a powerful strategy and a reversibly cationized denatured protein through disulfide bonds is not only soluble in water but also able to fold to the native conformation. In particular, Murata and Popot recognize protein analysis through immobilization and antibody assay. Therefore, the person would have used cationization for protein assay because the ability to detect the epitope of the protein through antibody affinity is the solubility of proteins. In addition, it would have been obvious to have used the cationization process of Murata with functionalized avidin magnetic beads of Popot because Popot teaches that the magnetic beads can be separated and avidin-biotin affinity has been well recognized in their strong binding affinity. 
The person would have a reasonable expectation of success in using cationization with different proteins and immobilized on avidin magnetic beads because it has been well understood by Murata and Popot to solubilize protein in protein assay with antibodies. 
	 Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (“Denatured and Reversibly Cationized p53 Readily Enters Cells and Simultaneously Folds to the Functional Protein in the Cells,” Biochemistry, vol. 45, pgs. 6124-6132, published 2006) as applied to claim 1 or 16 above, and further in view of Meikle et al. (US2007/0072243A1, published 03/29/2007, IDS submitted 09/23/2020, cite no. A6).
	Murata has been discussed in the above rejection. However the reference does not teach the carrier material is a carboxylated polystyrene bead (claim 8) and the cationized, denatured antigenic protein is immobilized through a reaction of an antigenic protein amino group with an activated carboxylic acid group on the solid-phase surface (claim 9).
Meikle teaches amine coupling kit provides covalent coupling of proteins to carboxylated polystyrene beads [0080]. Meikle teaches amino groups and the carboxyl functional groups bound on the surface of polystyrene beads [0080]. Meikle teaches said protein-coupled beads can be used in multiplex protein-protein binding studies [0080]. Meikle teaches an automated multiplex assay that could perform a simultaneous screen of enzymes and would reduce time and cost for accurate diagnosis (latter [0007] and [0046]). Meikle teaches sensitivity of the microsphere assay system was demonstrated with antibody [0084]. Meikle teaches primary amines of proteins or other biomolecules react to form stable biotin conjugate (see para. [0088]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have immobilized the the cationized, denatured protein as taught by Murata with the carboxylated polystyrene beads as taught by Meikle because Meikle teaches that automated assay could perform a simultaneous screen and would reduce time and cost for accurate diagnosis. In addition, it would have been obvious to have coupled the cationized and denatured protein onto beads because Meikle teaches that protein biomolecules are associated with primary amines and recognizes that proteins bind covalently to carboxylated groups.
The person would have a reasonably expectation of success in immobilizing the cationized, denatured protein onto the carboxylated polystyrene beads because it was well recognized that protein would covalently couple to activated carboxyl groups as taught by Meikle et al. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (“Denatured and Reversibly Cationized p53 Readily Enters Cells and Simultaneously Folds to the Functional Protein in the Cells,” Biochemistry, vol. 45, pgs. 6124-6132, published 2006) as applied to claim 1 or 6 above, and further in view of Okazaki et al. (“A Convenient Protein Substrate for the Determination of Protease Specificity: Reduced and S-3-(Trimethylated amino)propylated Lysozyme,” Analytical Biochemistry, vol. 145, pp. 87-90, published 1985, IDS submitted 09/23/2020, IDS submitted 09/23/2020, cite no. A25).
Murata has been discussed in the above rejection. Even though Murata teaches (3-bromopropyl)trimethylammonium bromide (see pg. 6125, left col., para. 3 of Materials and Methods). However the reference does not explicitly teach the cationized, denatured antigenic protein SH groups formed from reaction with (3-bromopropyl)- trimethylammonium (TAP-Br) (claims 12-13)
Okazaki teaches reducing lysozyme with 3-bromopropyltrimethylammonium bromide (abstract). Okazaki further teaches the protein is denatured (p. 87, left col., para. 2) and cysteines and S-3-(trimethylated amino) propylated cysteine (p. 88, right col., right col., para. 2). Okazaki teaches lysine residue (p. 88, right col., right col., para. 2). Okaszaki teaches soluble in a wide range of pH with 3-bromoproyltrimethylammonium and suitable as the protein substrate to determine protease specificity (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used 3-bromopropyltrimethylammonium bromide of Okazaki as the soluble cationized reagent with the protein of Murata because Okazaski teaches soluble in a wide range of pH with 3-bromoproyltrimethylammonium and suitable as the protein substrate to determine protease specificity. Therefore the person would have a reasonable expectation to use 3-bromoproyltrimethylammonium because both references recognize the presence of 3-bromoproyltrimethylammonium as an solubilized agent in denatured proteins. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10822384B2 (‘384). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘384 recites a method for detecting an antigen-specific antibody contained in a sample, the method comprising the steps of: contacting a reagent for antibody detection with the sample; adding thereto an antibody-binding labeled secondary antibody to allow the secondary antibody to bind to the antibody; recovering the reagent for antibody detection; and detecting the reagent for antibody detection bound with the antibody, wherein the reagent for detection of antibody binding to an epitope of an antigenic protein comprising a suspension of magnetic beads and a cationized, denatured antigenic protein immobilized on the magnetic beads; wherein the cationized, denatured antigenic protein has cationized SH groups formed from reaction with an alkyl halide cationizing agent (see claims 8 and 12). Patent No. ‘384 does not explicit recite the phrase antigen and epitope. However it would have been obvious that the antibody contacting with the reagent of Patent No. ‘384 would have the antigenic components and epitope for binding to the cationized, denatured antigenic protein on the immobilized beads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678                                                                                                                                                                                                        



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678